Case 3:18-cv-00113-GEC Document 68 Filed 10/21/20 Page 1 of 1 Pageid#: 1265



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                       CHARLOTTESVILLE DIVISION

SELC
                                                          Action No: 3:18-cv-00113
                                                          Date: October 21, 2020
vs.
                                                          Judge: Hon. Glen Conrad
                                                          Court Reporter: Mary Butenschoen
DEQ
                                                          Deputy Clerk: Susan Moody



Plaintiff Attorney(s)                             Defendant Attorney(s)
Maia Hutt, Esq.                                   Justin Lugar, Esq.
Kim Hunter, Esq.                                  Laura Rottenborn, Esq.



                                    LIST OF WITNESSES

PLAINTIFF/GOVERNMENT:                            DEFENDANT:
None                                             None



PROCEEDINGS:
Parties present telephonically by counsel on record for status conference re: Vaughn index.

Discussion by parties/Remarks by Court – Memorandum to issue.




Time in Court: 4:02-4:24 pm 22 mins.
